IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 16, 2009

                                     No. 09-40317                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



DAVID HOWETH, JR.,

                                                   Plaintiff-Appellant
v.

ASSISTANT WARDEN DAVID L. HUDSON; JEFFERY K. CALFEE; JOSEPH
W. WILSON; MAJOR GARY L. GRAY; UNKNOWN MAJOR THOMAS;
SERGEANT OF CORRECTIONS OFFICER FRANK G. WARNER; CAPTAIN
TONY C. CARR; LIEUTENANT JORDAN SMITH, JR.,; MAJOR
GUEILLERMO DE LA ROSA; MAJOR JEFFERY W. CATO; KENNETH R.
THOMPSON,

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas

                          Lower Docket Number 5:08-CV-69


Before. JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant David Howeth Jr., TDCJ prison number 1174154,
appeals from the ruling of the district court granting qualified immunity to all


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-40317

Defendants-Appellants, and dismissing Howeth’s action with prejudice. All
parties having dispensed with oral argument, we decide this appeal on the basis
of the briefs and record. Our review of the record on appeal and the law as
applicable to the facts presented satisfies us that the district court ruled
correctly, committing no error in disposing of this case. Accordingly, essentially
for the reasons given by that court, its rulings are, in all respects,
AFFIRMED.
      Furthermore, Howeth’s Motion For Appointment Of Counsel is,
DENIED AS MOOT.




                                         2